    Case 5:21-cv-00144-KKM-PRL Document 1 Filed 03/10/21 Page 1 of 19 PageID 1

                                                                                                                   F^ED



                                                                                                        7.-?! MR in             t.'UhLfi

                                                                                                       r- »■■?;;.. f<; o-^Tr.irf erjai
                                    United States District Court                                       '             KS-oh:r.ra?-Fi
                                                                   for the

                                                       Middle District ofFlorida

                                                      (XMDivision
                                                                             Case No.             2-L —                           . hJP W - R^C_
                                                                                        (to befittedIn by the Clerk's Office)

                           PlalHtm)
(Write thefill!nme tfftaeh j^alnlfffwho tsflllng this emplalnt.
(fthe lumrnofallihtplalnlljBi eamoljti in the space above,
pleaoe write "see attaehed"In die tpace andauadi en additional
page with thejidillsl ofnames.)




                         De^ndatdisi)
(Write Ikefullname tfeach defenietd whoIt being tued. ffthe
names ofall the drfendantt cannotfitIn the space above, please
write 'see attaehed" In the space andallaehanaddillo^page
with thefullllsl o/nemes. Do not tndwk addresses here.)


                              COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                        (Prisoner Complaint)


                                                                  NOTICE

   Federal Rules of Civil Procedure S2 addresses the priva^ and security concerns resulting &om public access to
   electronic court files. Under this rule, papers filed with the court should no/ contain; an individual's iUIl social
   security number or fiiU birth date; the Ml name ofa person known to be a minor; or a complete financial account
   number. A filing may Include only, the last four di^ts of a social security number; the year of an individual's
   birth; a minor's Initials; and the last four digits of a financial account number.

   Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
   other materials to the Clerk's Office with this complaint

   In order for your complaint to be filed, It must be accompanied by the filing fee or an application to proceed in
   forma pauperis.




                                                                                                                            Pagalofll
   Case 5:21-cv-00144-KKM-PRL Document 1 Filed 03/10/21 Page 2 of 19 PageID 2




_6aSeM.(Rev. 12/lOCoiBBlafal(iw VfalaUnnnfavllWaliafPrimi«rt


         Tbe Parties to This Complaiot

         A.       ThePlalntinCs)

                  Provide the informaticn below for each plaintifTnamed in the complaint Attach additional pages if
                  needed.
                       Name
                       All other names by which
                       you have been known:
                       ID Number
                       Current Institution
                       Address                                           VC \0\U
                                                          CjoViJttvrvto               u-
                                                                       City             State             2^Cede

                  Tbe Defendant(s)

                  Provide the infotmatlon below for each defendant named in the complaint whether the defendant is an
                  individual,a government agency,an oiganlzation,or a corporation. Make sure that the defendant(s}
                  listed below are identical to those contained in the above caption. For an individual defendant include
                  the person'sjob or title dfknown)and check whether you are bringing this complaint against them In their
                  individual c^cily or ofScial capaei^, or both, Attach additional pages ifne^ed.
                  Defendant No. 1
                       Name
                       Job or Title dfknown)
                       Shield Number
                       Employer
                       Address                                          N.P,.

                                                                       Qty             Stale              ZlpCode
                                                           f~l Individual edacity [QDfflcial capacity
                  Defendant No.2
                       Name
                       Job or Title Qfknowi)
                      Shield Number
                       Employer
                       Address


                                                                       City            State             Zip Code
                                                           I I Iiuiividual capacity   OfUcial capacity


                                                                                                                I>B8s3of tl
     Case 5:21-cv-00144-KKM-PRL Document 1 Filed 03/10/21 Page 3 of 19 PageID 3




±toSgJ4fflgvJja_q ODmplclntfe> VIdttlon ofOvll Rlahli tPriiena^

                   Defendant No.3
                         Name
                         Job or Title({fibiow^
                         Shield Number
                         Employer
                         Address


                                                                            Oly               Stau              Sp Code
                                                                  I~1 Individual capacity Q Ofiiclal capacity
                   Defendant No.4
                         Name
                         Job orHtle(ifhiawttf
                         Shield Number
                         Employer
                         Address


                                                                            Oty               State             Zip Code

                                                              [~1Individual capacity         OfRcial capacity
n.       Basis for Jurisdiction

         Under 42 U.S.C.§ 1983, you may sue state or local officials fbr the "deprivation ofany rights, privileges, or
         Inununlties secured by the Constitution and [federal laws]." Under Btvens v. Six lAthiown NamedAgents of
         Federal Bureau ofNarcotics, 403 U.S. 388(1971), you may sue federal officials for the violation ofcertain
         constitutional rights.

         A.        Are       bringing suit against(elude all Aaiegipiy):
                   n/ Federal officials(a Blvens claim)
                   I I State or local officials(a § 1983 claim)
         B.       Section 1983 allows claims alleging the "deprivation ofany rights, privileges, or immunities secured by
                  the Constitution and [federal laws]." 42 U.S.C.§ 1983. Ifyou are suing under section 1983, what
                  federal constitutional or statutory right(s)do you claim is/are being violated Ity state or local officials?




                  Plaintiffi suing under Blvens may only recover for the violation ofcertain constitutional rights. If you
                  are suing under J/venr, what constitutional right(s)do you claim is/are being violated by federal
                  officials?




                                                                                                                      PagaSoT II
  Case 5:21-cv-00144-KKM-PRL Document 1 Filed 03/10/21 Page 4 of 19 PageID 4




                Section 1983 allows defendants to be found liable only when they have acted "under color ofany
                statute^ ordinance,regulation, custom,or usage,ofany State or Tenitoiy or the District ofColumbia."
                42 U.S.C.§ 1983. Ifyou are suing under section 1983,explain how each defendant acted under color
                ofstate or local law. Ifyou are suing under Bivenr,explain how each defendant acted under color of
                federal law. Attach additional pages Ifneeded.




in.     Prisoner Status

        Indicate whether you are a prisoner or other confined person as follows(dnekaUihaiqppfy):
       □        Pretrial detainee
       □        Civilly committed detainee
                'Immigration detainee

       1^       Convicted and sentenced state prisoner
       □        Convicted and sentenced federal prisoner
       □        Other (exploit^                                                  ■
IV.    Statement of Claim

        State as briefly as possible the facts of your case. Describe how each defendant was personally involved In the
        alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
      • further details such as the names of other persons Involved in the events giving rise to your claims. Do not cite
        any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
        statement of each claim in a separate paragraph. Attach additional pages if needed.

       A.       If the events giving rise to your claim arose outside an institution, describe vriiere and when they arose.




      B.        If the events giving rise to your claim arose in an institution, describe where and when they arose.




                                                                                                                   Pas«40f 11
 Case 5:21-cv-00144-KKM-PRL Document 1 Filed 03/10/21 Page 5 of 19 PageID 5




     C.         What date and approximate time did the events giving rise to your ciaim(5)occur?




                 "an,
     D.         What are the facts underlying your claim(s)? (For example; What happened toyou? Who did what?
                Was anyone else involved? Who elsesaw what htgtpen^)




V.   Injuries

     If you sustained ii\juries related to the events alleged above,describe your injuries and state what medical
                                                   —^




                                                                                               AoJwq k" po I

                               oV^g                                                pahV'?
VL   Relief

     State briefly what you want the court to do for you.Make no legal arguments. Do not cite any cases or statutes.
     Ifrequesting money damages,include the amounts ofany actud damages and/or punitive damages claimed for
     the acts alleged. I^Iain the basis for these claims.




                                                                                                               PtgeSof II
   Case 5:21-cv-00144-KKM-PRL Document 1 Filed 03/10/21 Page 6 of 19 PageID 6




jBjeljfflgyJMaOMMlBtofof Vlolatfan ofCii>a Rlahnffriauart



VIL ExhBiution ofAdministrative Remedies Admlnbtrattve Procednres

        The Prison Litigation Reform Act("PLRA"),42 U.S.C.§ IS97e(a),requires that"[nlo action shall be brought
        with respect to prison conditions under section 1983ofthis title, or any other Federal law,by a prisoner confined
        In any jdl, prison, or other correctional fhcility until such administrative remedies as are available are
        exhausted."

      . Administrative remedies are also known as grievance procedures. Your case mt^r be dismissed if you have not
        exhausted your adndnistrative remedies.

        A.       Did         claim(s)arise while you were confined in aJail, prison, or other correctional facility?
                       Yes

                □ No
                 If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                 events ^ving rise to your ciaim(s).



                                                                       a.
       B.        Does the jail, prison, or other correctional facill^ where your clalm(s) arose have a grievance
                 procdSure?
                 EZJ Yes
                □ No
                □ Do not know

                 Does the grievance procedure at the jail, prison, or other correctional facility where your clalm(s) arose
                 covpfsome or all of your claims?
                       Yes

                □ No
                □ Do not know
                If yes, which claim(s)?




                                                                                                                       PaaoSof II
Case 5:21-cv-00144-KKM-PRL Document 1 Filed 03/10/21 Page 7 of 19 PageID 7




                   ViolaiteaefQvil RighafPtisoini'')



  D.    Did you file a grievance in the jail, prison, or other correctional ftciiity where your claim(s)arose
        concerning^ &cts relating to this complaint?

       2^
        Ifno,did you fue a gftSWutce aboufthe eV                  in this complaint atany otherjail, prison, or
        other correctional facliify?

        D Ye^

  E.    Ifyou did fiie a grievance:

        i. Where did you file the grievance?




        2. What did you claim In your grievance?




        3. What was the result, ifany?




       4. What steps, if any,did you take to appeal that decision? Is the grievance process completed? If
          not,explain why not. (Describe all efforts to appealto the highest level ofthe grievance process.)




                                                                                                          Vagfilot II
  Case 5:21-cv-00144-KKM-PRL Document 1 Filed 03/10/21 Page 8 of 19 PageID 8




     F.        Ifyou did not file a grievance:

               1. Ifthere are any reasons why you did not file a grievancOt state them here:




              2. Ifyou did not file a grievance but you did inform officials ofyour claim,state who you informed,
                   when and how.and their response,ifany:




                       h\iPih\A^ m) PAgi
     0.       Please set forth any additional information that is relevant to the exhaustion ofyour administrative
              remedies.




              (Note: You mey attach as etAlblts to this complaint at^documents related to the exhaustion ofyour
              administrative remedies.)

Vm. Previous Lawsuits

     The"three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
     the filing fee ifthat prisoner has"on three or more prior occasions, while incarcerated or detained In any ftciiity,
     brought an action or appeal in a court ofthe United States that was dismissed on the grounds that it is frivolous,
     malicious,or fails to state a claim upon which relief mtty be granted, unless the prisoner is under imminent
     danger ofserious physical injury." 28 U.S.C.§ 19I5C^,

     To tite best ofyour knowledge, have you had a case dismissed based on this"three strikes rule"?

     □ y,
     LJYf'
     nj/No
     If yes, state which court dismissed your cose, when this occurred, and attach a copy of the order if possible.




                                                                                                                PagoSof II
Case 5:21-cv-00144-KKM-PRL Document 1 Filed 03/10/21 Page 9 of 19 PageID 9




        Have you filed other lawsuits In state or federal court dealing with the same facts involved in this
        action?


        □pc*"
        [3 No

  B.    If your answer to A is yes, describe each lawsuit by answering questions i through 7 below. (Ifthere is
        more than one lawsuit, describe the additional lawsuits on anotherpc^e, using the sameformat.)

        I. Parties to the previous lawsuit
             PlBlntifI(s)
             DefendanKs)

        2. Court (iffederal court, name the dispm; i/jstcfe cow, none the county andState)
                                                               H
        3.   Docket or index number




        4. Nfune of Judge assigned to your case

                                                           m
        5. Approximate date of filing lawsuit



        6. Is the case still pending?

             □Ves
             □no
             If no, give the ^proximate date of disposition.

        7. What was the result of the case? (For^         tie: Was the ease dismissed? WasJudgment entered
             inyourfavor? Was the case tppeak




        Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
        imprisonment?



                                                                                                          FagcSof 11
Case 5:21-cv-00144-KKM-PRL Document 1 Filed 03/10/21 Page 10 of 19 PageID 10




        □ Yes
        □ No

         If your answer to C Is yes, describe each lawsuit by answering questions 1 through 7 below. Qfthere Is
         more than one lawsuit, describe the addltloncd lawsuits on another page, using the sameformat.)

         1. Parties to the previous lawsuit
              Piaintifl^s)
              Defendant(s)

         2. Court Offederal court, name the district; ifstate court, name the county andState)




         3.   Docket or index number




         4. Name of Judge assigned to your case



         5. Approximate date of filing lawsuit



         6. Is the case still pending?

              rn Yes
              □no
              If no, ^ve the approximate date of disposition

         7. What was the result of the case? ^or example: Was the case dismissed? WasJudgment entered
              inyourfavor? Was the case appealed?)r\




                                                                                                      PasolOof II
Case 5:21-cv-00144-KKM-PRL Document 1 Filed 03/10/21 Page 11 of 19 PageID 11




DC    Certification and Closing

       Under Federal Rule ofCivil Procedure 11, by signing below,I ceitiiy to the best ofmy knowledge,information,
       and beliefthat this complaint:(1)is not being presented for an Improper purpose,such as to harass,cause
       unnecessary delay,or needlessly increase the cost oflitigation;(2)is supported by existing law or by a
     ■ nonfrlvolous argument for extending modifying,or reversing exuting law; the factual contentions have
     evidentiary support or.Ifspecifically so identified, will likely have evidentiary support after a reasonable
     opportunify for further investigation or discovery; and(4)the complaint otherwise complies with the
     requirements ofRule 11.


              For Parties Without an Attorney
              I agree to provide the Cierk's Office with any changes to my address where case-^ated pliers may be
              served. I understand that my &iiure to keep a current address on file with the Clerk's Office may result
              in the dismissal ofmy case.

              Date ofsigning:


              Signature ofPlaindfr
              Printed Name ofPlaintiff
              Prison Identification #
              Prison Address                 P.bAit)V ibiM
                                            Li                                     hi
                                                                                      suit           2^ Cade


     B.       For Attorneys

              Date ofsigning:


              Signature ofAttom^
              Printed Name ofAttorney
              Bar Number
              Name ofLaw Firm

              Address


                                                                                                     2(p Code
              Telephone Number
              E>mali Address




                                                                                                                Pa80ll«r II
                                                                                                                                                                   V->
                                                                                                                                                                               d£
                                                                                                                                                                          s:
                                                                                                                                                                         ,■5
Case 5:21-cv-00144-KKM-PRL Document 1 Filed 03/10/21 Page 12 of 19 PageID 12




                                                                                                                                      si
                                                                                                                                                        3                 <i cij T-
                                                                                                                                            cM
                                                                                         -i
                                                                                   ■rH^l      o     ^
                                                                                    J                          3^1 $19                                              _ <4-j2
                                                                                   s|l9cS §^3 3                                                   u
                                                                                                                                                  o—
                                                                                                                                                  5.
                                                                                                                                                                   J^-0
                                                                                                                                                                     } oc
                                                                                                                                                                   td o9            .OJ
                                                                                                                                           o^i-   U                      -/•
                                                                                                                                                                          Q
                                                                                                         cr?          -^:^c£:/.                   ^■)
                                                                                                                                                            <s:)                          JVJ (2a
                                                                                              </?
                                                                                                                                                  JZ
                                                                                                                                      r
                                                                                     Si                        £3=M .
                                                                                        <iO q4                                                              i>-'               •Q
                                                                                   f-
                                                                                                                                                                   c/O         </
                                                                                                                                                            <£
                                                                                              ''■'d                        \/)                    tA.
                                                                                                    -a                <3                   ■-Ti
                                                                                                                                                  oj'
                                                                                                                                                  <S3>
                                                                                                               --«£   5:
                                                                                                               r? dl ^j) E.
                                                                                                                           O     c^
                                                                                                                                                                 ^ aL
                                                                               (                                                                        (
Case 5:21-cv-00144-KKM-PRL Document 1 Filed 03/10/21 Page 13 of 19 PageID 13



 hi vOAaUCt-m?A Cft \iU                                    () OlVXlilVlfltO^'i--
'\V'>(ji •fefqu'cibt                               pAf(0&l\ tolv^llw/OX

               V (10(oWn\             Uoo<l
                    rio^ ^^(^V                    <\ o\'?(\W:Vic d/g\              ,
        d?»\
                                       KV-lftOfj (!\9(\\ (^V/Sl(0 -yp ^w
     ).9l-'^lbiY\^\f5 AK><^ (AjcK
                               o
                                            IIO
                                                  'C-

                          iKu:i^Ai\(LAiii<^b4fe. dfejt
      (^Kuv'^i^ {Wu^V                                       [V\9-rli^^A\
(•
                                                    J Al^cl itsV S-^>|>3
•Vo FW,ck WT?^ 'blocxjl'                                 LolVVi ^Ittcjrst-
 y\-VuW5\jb>Ui\-       Vfv'^\s -W:) teogfirf- g^l'^^T^K
 Y\'et^ 0^ t^urX-feofn            fcga°^ plpv\t^t^ Vin W
                                mopY^od hfe                       U
      K\ooA igAft
        IN:)? n
                                         \n^v:>\)ov ,(\^iA3 41i^
                                                        loM fttoA /4V>'clt
(:\<^^9cVs nV Ki")                      (\\<\MPvo^t(v^?isA clui^W
Case 5:21-cv-00144-KKM-PRL Document 1 Filed 03/10/21 Page 14 of 19 PageID 14



     rh(?K)Mr                                                   -k) &0P
 ■^hdgs fitod pfcoc^ufctS;
 kA-     qu^fck-^^\u Chi?Oft)fr, dQPL (\ppoHvjVn^p,)V)i-s
 '              ci his rfi(^d^£..\(Vik oA blooa
                                    \ fK y        I />    K       J\ i         _



                R^£3^\ Ol^
                     a                «
                                           v5Aii,_BijiKS:^


                   A-q ftmfegas pWiuVil^^ dwfilftiM'
^CXjlt^oAAtll^ (Yi&Ma^60-bfe dlAbfct±3<
       U(o Siuch   .^edc>l£-M                                    PicMz
   H.Th? CpfY^mu   f^mUM^W    eAftyrlftl^Aa    oP   dAjS-e      EferiO/^
   ftW'iPP &.A-A
   .tJ. '(Vy _ . 1 ^ «
                                     ^^^V)li^|'oA r^K <lc\AboKu^-
 [Ai?&,V;tS IwA- "kpSi^ fir\9-.f\\               ft fV^7^,P^^),'S -k>
             AK't,               o^ CAfcboK^oli^AAgS '\0(^Pc\\
                 4f.3 hI S^-QlEAuls

      i-L U^-Cdgmfi,tv)^A TiigAh
          /XiM M.jApffi-p/obi Bfp^oUir} n;^4/^uA-l (\)>A)ii^
                                             siftiuc)ABds_<2£ dftfct.,„

                     ^ip'r\\iRL, Ki?. A'^aIs
                V\l<^ 1(\)?.i A'iKvT\fA^brlAi\jAe,              ol^lR/^i?,
            "               QED
  Case 5:21-cv-00144-KKM-PRL Document 1 Filed 03/10/21 Page 15 of 19 PageID 15




                                        jeSlu                                   0.(^.                    _
       >no(?^^1^Ja                tK^jblioQ fn£ft\5 RjudTtv^sul^^ ft|ud                                 __
   i£fi^              -(-fm?lis                f          pIp^ivAttf Suh'^Aftlf/^
             -pti\-?S Kl'or^
   Q&gm (\\odfi                                      „          ^       fefelf 0^ ^%i^ioa5
                                                                                  ^%R.foa;
                                              |.|^§JMd?/nfft)-Jbj3-cl?.A)teAiA^
                                           DA jO         u)K^\:vhA-S-j)ubs^.^
   _                                           *hAm
                                                 " " °iJ^cfaUc&VQ£j!£
                                                        'irirli^iQ |(&S OV CoKi -
   <^dai3yv^f:^Sjdi(\ri^\^c k'cW                                                 wvlu£.^^

       7,'?^r)fllV\                    u)V(lk- )C(36at«) n                      M2u3fiid




                           fY^(13\                 ?A3 OndeR 4t^                                  hts
       ji?^hiiks bu^l-h^f^A^vlntolfvrlf^<hn,A
       ^■i;;»l?icliKi<\'\-^A lA^jp-biS-jiDSfith ft(\)ci r^%d<C4l't)n)Sj
                \ ?\   \     \   r\\           --J   v      t



     'I ' 11'a
            iv-> r-boi?fji(\>P>'JVn-/y\y
                                  ig»u fsI xj M     I iv\j I        g-AUSj--S P^<\^^^^"
                                                                    »—
                 wod Sug|AR_-k)ciip-W>a                                louoWu'? -!.
   -                                      nno'^'V) I3v 4t) IH houA,S o^
                                                     V'?im^ ftho musf b-t
       .p^^?A^l^ a\\                           f\pc?sg.
       •s              . La            a                            ^       \    A      ^ _ -*%
                                                           ftCC£.3'
-7/^

       U^VhA'rmfc.(^'A''l5 V^D«^K) (^f(\0^^ft'\'V!> 'lK>rt\Pl^'s4oft.
Case 5:21-cv-00144-KKM-PRL Document 1 Filed 03/10/21 Page 16 of 19 PageID 16



                          kAr<iNK\a''uKrV\
                             A-  ^
                                           Wrt \vr>-V°KV,\
                                                    l \
                                                           MpS\u
                                                            i _J



  A   W    \'       VJ     V   f\fv /N
                                             ■] ftfociI f\ (V\uJ,,,.|
                                         . U >»                         1    JP P


  j^HitiaKfejc!^\(\W(Ld(\1\^ li)C.fcdQuime> u4!&k| 0*0 Autfc
 B^_e£due£3hs^Otii_(5_ctlVj:M^-b^-i74o.8^bctiES^
                         k) bop             Ld£i_^ai_'
                                                                            Dg_BitL_i(k


                   Ofc o\kpfc Ci^mpiifidpQ
 ilv>|yA^ w C|i                 oP
       '^(OiMB                     uK/kij.                     0-£mbWi ^c)t4-V)
 ^         fid-Vo                      AAfiM(,i57irf4?lrh Am<-:
                         inn&nl^,q| a^Q-PC

 .
  0Q&£.  ktNfs^l .Ol^dVoPiA
    f\CL \
                        4o A dti^
                                ^
                                  f\A)cl d^JufALckiijsJiA
  'A^k>
                                                                        h°5 hlocg)
                                                                  ;^(2bhupc^kp.

                                ds&jydlE
                                                                                    aSuc^
 btjNto CaW?-d ixih? ft
                   wocc]                                    phu^dkio h?\S-
Case 5:21-cv-00144-KKM-PRL Document 1 Filed 03/10/21 Page 17 of 19 PageID 17




- JA^-t m^^Pra) dQ(?>!^ (Lfl(i5&5 p//lW/l(^P 4
 l^ix^d V ft- llfg.'4b|^^AV(VM''i\^ mgdmi Ci^/bdflfQivKt^^/hbslic
  A'fit^arVlosT^^-A                       t&il-iVi

                            QaLJi:ii|iltiSAgjL_Q u)^k^mdBj£lU
   p 'h'l'y dU\j 0(g
  X^fr^^(^^:^\ "4q-C^ IqXI -Vn (5£.Sf)r-,k)r) Ot ddiXd -{hpft?
                tMpA-fbio (?'f plA'iK'iV'ir^ (jkAil h'ifi) ?d^/4'
   .hl?ia|vur, (l-(\P"r
 A5im^




                             (b)
      a    J^

                             U\U\ai;S' U-'
                   Lr.
      -n                     i!;ln MJJ!

          0^ I               nWnW^
            5-


                        -r
          ■6^ T)                     kr/' ' '
r,/       Si
                 ~~-J
                             i / I/MIJPR
                                                Case 5:21-cv-00144-KKM-PRL Document 1 Filed 03/10/21 Page 18 of 19 PageID 18




                             \m
                               Hi
                                 nUnUi'i
                                 hrhnlsi
           Case 5:21-cv-00144-KKM-PRL Document 1 Filed 03/10/21 Page 19 of 19 PageID 19
                               \VO^"\-UU/



?D           VO-^M           ■
Cb\e^<\.^ pL '2>'H>^^\




                                                                                    vl.S.t)
                                                                                    >"T ^5
                                                                                     t)6<5<-'V<Vy




     [V^



     \
